Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía.
Al suscribir la opinión de este Foro confirmatoria del de-creto de inconstitucionalidad del Tribunal Superior, Sala de San Juan (Hon. Arnaldo López Rodríguez, Juez), conside-ramos de rigor sucintamente reiterar —en abono de ese dic-tamen— los principios controlantes expuestos separadamen-te en nuestra ponencia del pasado 18 de mayo de 1988.
I
Primero, "el sistema de colegio cerrado no es inconstitu-cional per se ..Opinión del Tribunal, pág. 485. En el caso de autos, la alternativa de inconstitucionalidad ha sido la única ruta decisoria disponible por la magnitud del defecto detectado por el tribunal de instancia.
“El mismo es resultado directo de la Asamblea Legisla-tiva, por primera vez en la historia del país, [haber] im-puesto ese sistema de votación, e inexplicablemente, no *487haber provisto los mecanismos necesarios para viabilizar el voto adelantado para todos aquellos electores bona fide del Partido Nuevo Progresista (P.N.P.) y Partido Popular Demo-crático (P.P.D.) —que por razón de situaciones peculiares de familia, impedimentos físicos o estar ocupados en funciones indispensables— de otro modo, no podrán concurrir o en-claustrarse a votar en un colegio cerrado de horario limi-tado.” (Énfasis suplido.) Ponencia de 18 de mayo de 1988, pág. 3.
Y segundo, “[t]odos los esquemas estatutarios electorales del pasado y más recientes —bajo colegio cerrado— en mayor o menor grado reconocían y viabilizaban el voto por affidavit para atender las circunstancias cuando ‘un elector no pudiere concurrir normalmente a votar en el colegio en que figure su inscripción, por razón de estar ocupado en fun-ciones indispensables de carácter público.’ (16 L.P.R.A. see. 215; Equity Ed. 1955, id., Ed. 1961). Bajo esta categoría se encontraban médicos y practicantes, enfermeras graduadas y alumnas y cierto personal de los hospitales y clínicas pri-vadas. También un sinnúmero de empleados de las corpora-ciones públicas. De igual modo se proveía para el voto ausente de militares, estudiantes y obreros migrantes, (16 L.P.R.A. sec. 41a; Equity Ed. 1972). Más aún, el concepto de acceso al voto alcanzó su mayor plenitud en el sistema de colegio abierto. En el Reglamento Oficial de Elecciones Ge-nerales de 1984 se implantó la solicitud para votar en el Cole-gio de Fácil Acceso, para aquellos ‘electores que tengan una incapacidad temporera o permanente que les ocasione cami-nar con dificultad o inseguridad o que tengan que usar silla de ruedas y por lo cual estén impedidos para subir y bajar escaleras. . .’ Regla 18.
La Ley de Primarias que nos ocupa desconoce estas rea-lidades y mecanismos, e instaura imperfectamente el colegio cerrado. Es un retroceso. Paradójicamente este sistema — en aras de la pureza electoral— cierra las puertas a parte del *488spectrum de electores afiliados, de otro modo capacitados para votar. La ironía del diseño es que incide en los más ne-cesitados: envejecientes, enfermos ambulatorios, obreros y aquellos profesionales que prestan servicios indispensables al país. La desigualdad en el trato no sólo es aparente, sino sensiblemente hiriente”. Ponencia de 18 de mayo de 1988, págs. 6-7.
I — 1 ) — i
El hacer viable el acceso razonable al voto de todos tiene su génesis en el Art. II, Sec. 2 de nuestra Ley Fundamental, Const. E.L.A., L.P.R.A., Tomo 1, la cual se inspira en el ejer-cicio al sufragio real e igual. Como fuente de referencia, la Asamblea Constituyente reconoció expresamente su exten-sión —a título de ejemplo— a los no videntes(1) con el propó-sito de situarlos en parangón con ese vasto sector de ciuda-danos que padecen físicamente de limitaciones por razón de nacimiento, accidentes, enfermedades o el desgaste natural del simple discurrir de los años. Con sabia prudencia dejó estos casos de excepción “para ser atendidos con mayor efi-cacia por la acción legislativa correspondiente . . .”.(2)
Bajo esta visión es comprensible que, en la medida en que la Constitución proyecta no sólo valores sustantivos, sino instrumentales —en constante evolución y enriqueci-miento— todo diseño estatutario electoral que se aparte de ese mandato y no atienda justicieramente estas realidades presenta serios problemas. Adolece de una imperfección que debe ser remediada inicialmente por la Legislatura y el or-ganismo electoral delegado y, en su ausencia, finalmente por el Poder Judicial. Aunque las soluciones son múltiples y en ocasiones complejas, “lo que no se puede hacer es negar *489el problema, diría Ortega a nadie calma la sed saber que no podrá beber”.(3)

 4 Diario de Sesiones de la Asamblea Constituyente 2563 (1951).


 íd.


 A.E. Mooney, Comentarios al “estatuto de los partidos politicos”, 1983-A Rev. Jur. Arg. La Ley 772 (1983).